UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 95-7771



WINSTON V. AUTON,

                                              Plaintiff - Appellant,

          versus

ANN EMERY,

                                               Defendant - Appellee.



                              No. 96-6214



WINSTON V. AUTON,

                                              Plaintiff - Appellant,

          versus

RICKIE ROBINSON,

                                               Defendant - Appellee.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-95-900-5-CT-BO, CA-96-57)

Submitted:   March 21, 1996                 Decided:   April 10, 1996
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Winston V. Auton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying
relief on his 42 U.S.C. § 1983 (1988) complaints. We have reviewed

the records and the district court's opinions and find no rever-

sible error. Accordingly, we affirm on the reasoning of the dis-

trict court. Auton v. Emery, No. CA-95-900-5-CT-BO, and Auton v.
Robinson, No. CA-96-57 (E.D.N.C. Oct. 24, 1995 and Jan. 26, 1996).

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2